PER CURIAM.
This appeal is taken from the decree finally entered in this case March 28, 1908, after the reversal by this court of the decision of the court below. We think the decree appealed from is in strict conformity with the opinion and mandate of this court (166 Fed. 26, 92 C. C. A. 60) heretofore rendered and issued. Indeed, the decree, as rendered, grants to the complainant a minimum of the protection to which this court considered it entitled, and the decree below is therefore affirmed.